               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:20-cv-00020-MR-WCM
               CIVIL CASE NO. 1:20-cv-00065-MR-WCM

ROBERT NEVILLE, MD,              )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                            ORDER
                                 )
ELIZABETH McCAGHREN,             )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s “Motion for Relief

from Judgment (FRCP Rules 59 and 60) in Form of Letter to Presiding

Judge” [CV1 Doc. 9; CV2 Doc. 7].1

I.    BACKGROUND

      On January 21, 2020, the Plaintiff Robert Neville, M.D. (the “Plaintiff”),

initiated an action against Elizabeth McCaghren (the “Defendant”), asserting

claims related to the death of their mother and the administration of her

estate. [CV1 Doc. 1]. On January 27, 2020, the Court dismissed the action


1
   Citations to the record herein contain the relevant document number referenced
preceded either by the letters “CV1” denoting that the document is listed on the docket in
Civil Case No. 1:20-cv-00020-MR-WCM, the letters “CV2” denoting that the document is
listed on the docket in Civil Case No. 1:20-cv-00065-MR-WCM, the letters “SDGA”
denoting that the document is listed on the docket in Civil Case No. CV 617-075 (S.D.
Ga.), or the letters “SDCAL” denoting that the document is listed on the docket in Civil
Case No. 19CV321-CAB-MDD (S.D. Cal.).


     Case 1:20-cv-00020-MR-WCM Document 10 Filed 06/10/20 Page 1 of 10
sua sponte, finding that it lacks subject-matter jurisdiction over the Plaintiff’s

claims because they challenge the validity of a will, which is a matter for state

probate courts. [CV1 Doc. 3].

      On February 7, 2020, the Plaintiff filed a “First Amended Complaint for

Damages-Estate Fraud” in the same action. [CV1 Doc. 7]. Upon review of

the Plaintiff’s filing, the Court discovered that the Plaintiff had filed similar

actions in other courts based on the same factual allegations and that those

claims had been dismissed. [CV1 Doc. 8]. Specifically, the Plaintiff filed an

action against the Defendant in the United States District Court for the

Southern District of Georgia, Neville v. McCaghren, No. CV 617-075, 2019

WL 97836 (S.D. Ga. Jan. 3, 2019) (the “Georgia Action”), and an action

against the Defendant’s sister in the United States District Court for the

Southern District of California, Neville v. Dill, No. 19CV321-CAB-MDD, 2019

WL 4242502 (S.D. Cal. Sept. 6, 2019) (the “California Action”).

      The Court in the Georgia Action imposed sanctions on the Plaintiff

because he engaged in a “systematic pattern of harassment” of the

Defendant and her counsel and repeatedly filed frivolous motions in defiance

of the Court’s instructions. Neville v. McCaghren, 2019 WL 97836, at *6.

The sanctions permanently enjoined the Plaintiff “from, either directly or




                                        2

     Case 1:20-cv-00020-MR-WCM Document 10 Filed 06/10/20 Page 2 of 10
indirectly, litigating the administration of Jessica Neville’s estate or the

Bulloch Property transaction any further in this Court.” Id.

      In the California Action, the Plaintiff moved to dismiss his claims after

the Court entered a show cause order against him for failing to appear at

multiple pre-trial hearings.   Dill, 2019 WL 4242502, at *2.         The Court

dismissed the action with prejudice, noting that:

             it appears that Plaintiff has engaged in forum-
             shopping in an attempt to circumvent the rulings and
             sanctions issued in the [Georgia] Action. Then, after
             failing to appear at two hearings in this action, and
             being sanctioned . . . Plaintiff has asked to dismiss
             this case. In order to prevent further prejudice to
             Defendant, the terms for dismissal that this court
             “considers proper” are that the dismissal be with
             prejudice and that Defendant be awarded costs as
             previously ordered[.]

Id. at *2.

      After reviewing the Plaintiff’s claims and those prior cases, the Court

concluded that the Plaintiff’s First Amended Complaint presented a frivolous

or malicious case that attempted to relitigate an action that had been

dismissed with prejudice due to the Plaintiff’s behavior.      [CV1 Doc. 8].

Accordingly, the Court dismissed the Plaintiff’s First Amended Complaint on

March 2, 2020. [Id.].




                                      3

     Case 1:20-cv-00020-MR-WCM Document 10 Filed 06/10/20 Page 3 of 10
       On the same date, the Plaintiff filed a new action against Betsy

McCaghren,2 again asserting claims related to the death of their mother and

the administration of her estate. [CV2 Doc. 1]. The Plaintiff’s “De Novo

Complaint for Damages” raised the same claims as the case that was

dismissed on March 2, 2020. [Id.; see also CV1 Docs. 1, 7]. As such, the

Court struck the Plaintiff’s Complaint on March 9, 2020 for violating 28 U.S.C.

§ 1915(e)’s prohibition against “frivolous or malicious” actions. [CV2 Doc. 3].

In that Order, the Court warned that “future frivolous or malicious filings will

result in the imposition of a pre-filing review system.” [Id. at 4].

       On March 19, 2020, the Plaintiff filed this “Motion for Relief from

Judgment (FRCP Rules 59 and 60) in Form of Letter to Presiding Judge”

[CV1 Doc. 9; CV2 Doc. 7].              In that motion, the Plaintiff requests

reconsideration of the Court’s Orders from March 2 and March 9 that

dismissed his actions. [Id. at 2-3].

II.    STANDARD OF REVIEW

       The Plaintiff's motion cites to Rule 59, which allows a district court to

alter or amend a judgment after its entry, Fed. R. Civ. P. 59(e), and Rule 60,




2  The Plaintiff brought his January 21, 2020 and February 7, 2020 claims against
Elizabeth McCaghren and brought his March 2, 2020 claims against Betsy McCaghren.
It appears from the Plaintiff’s filings, however, that Elizabeth McCaghren and Betsy
McCaghren are the same person.
                                         4

      Case 1:20-cv-00020-MR-WCM Document 10 Filed 06/10/20 Page 4 of 10
which provides for relief from a final judgment based on excusable neglect

or “any other reason that justifies relief.” Fed. R. Civ. P. 60(b). The Fourth

Circuit has “squarely held . . . that a motion filed under both Rule 59(e) and

Rule 60(b) should be analyzed only under Rule 59(e) if it was filed no later

than [28]3 days after entry of the adverse judgment and seeks to correct that

judgment.” Robinson v. Wix Filtration Corp. LLC, 599 F.3d 403, 412 (4th Cir.

2010) (citing Small v. Hunt, 98 F.3d 789, 797 (4th Cir. 1996)); see also

Johnson v. Hendrick Automotive Grp., No. 3:10–cv–109–W, 2011 WL

6032706 (W.D.N.C. Dec. 5, 2011), aff'd, 471 Fed. App’x. 192 (4th Cir. 2012).

Because the Plaintiff filed this motion within 28 days, the Court will follow

Circuit precedent and analyze the motion only under Rule 59(e).

      “The reconsideration of a judgment after its entry is an extraordinary

remedy which should be used sparingly.” Loren Data Corp. v. GXS, Inc.,

501 Fed. App’x. 275, 285 (4th Cir. 2012) (citing Pac. Ins. Co. v. Am. Nat’l

Fire Ins. Co., 148 F.3d 396 (4th Cir. 1998)). A court may alter or amend the

judgment under Rule 59(e) if the moving party shows (1) an intervening

change in the controlling law; (2) new evidence that was not available at trial;

(3) a clear error of law; or (4) a manifest injustice. Id. (citing Robinson, 599



3  Rule 59(e) was amended in 2009 to provide a twenty-eight day period within which to
file the motion.
                                          5

     Case 1:20-cv-00020-MR-WCM Document 10 Filed 06/10/20 Page 5 of 10
F.3d 403 (4th Cir. 2010)). The burden is on the moving party to show one of

these grounds for relief. Id.

III.    DISCUSSION

        The Plaintiff claims that he provides “new evidence” to “further apprise”

the Court of his “odyssey through the federal courts.” [CV1 Doc. 9; CV2 Doc.

7]. Specifically, the Plaintiff claims that “no hearing was ever held in Georgia

and no Answer to my Complaint was ever filed” and that he “was a victim of

extreme bias by the judge in the Georgia federal court.” [Id. at 2]. The

Plaintiff further claims that he could not travel to any hearings in the California

Action because of financial reasons. [Id.].

        The Plaintiff’s motion does not present new evidence warranting relief

under Rule 59(e). The Plaintiff claimed “bias” in the Georgia Action as

reflected in the record and the Order entered in that case. See Neville v.

McCaghren, 2019 WL 97836, at *3 (noting that the Plaintiff argued that the

decision to remove a Magistrate Judge from the case following his retirement

“reeks of bias, is patently unfair and is clearly ill-considered as well as ‘very

improper and almost unprecedented in federal jurisprudence.”). Likewise,

the Plaintiff’s claims regarding his lack of financial means were evident from

the record in the California Action. [SDCAL Docs 12, 34 (arguing that the

Plaintiff lacked the financial means to appear in California to attend

                                        6

       Case 1:20-cv-00020-MR-WCM Document 10 Filed 06/10/20 Page 6 of 10
hearings)]. The “new evidence” presented in the Plaintiff’s motion, therefore,

is not new at all. Instead, it was known by the Plaintiff when he filed the

action and was known by this Court when it entered the Orders striking the

Plaintiff’s pleadings. As such, the Plaintiff has not presented any “new

evidence” that merits altering or amending the Court’s prior Orders under

Rule 59. Likewise, the Plaintiff does not argue or present any evidence to

show that a change in intervening law, a clear error of law, or a manifest

injustice has occurred. See Loren Data Corp., 501 F. App’x. at 285 (citation

omitted). Accordingly, the Plaintiff’s “Motion for Relief from Judgment (FRCP

Rules 59 and 60) in Form of Letter to Presiding Judge” [CV1 Doc. 9; CV2

Doc. 7] will be denied.

      The Court is compelled to emphasize that when the Court in the

Southern District of California dismissed Plaintiff’s claims with prejudice that

the Plaintiff’s claims related to this matter were terminated. This Court does

not have the jurisdiction to un-do what the California Court has done.

      In the Court’s March 9, 2020 Order, the Plaintiff was warned that future

frivolous filings would result in the imposition of a pre-filing review system.

[CV2 Doc. 3 at 4]. A pre-filing review system is not a sanction which is

imposed lightly. The Court “should not in any way limit a litigant’s access to

the courts absent exigent circumstances, such as a litigant’s continuous

                                       7

    Case 1:20-cv-00020-MR-WCM Document 10 Filed 06/10/20 Page 7 of 10
abuse of the judicial process by filing meritless and repetitive actions.”

Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812, 818 (4th Cir. 2004)

(internal quotation marks and citation omitted). In determining whether to

impose a limitation on a litigant’s access to the courts, the following factors

should be considered: “(1) the party’s history of litigation, in particular

whether he has filed vexatious, harassing, or duplicative lawsuits; (2)

whether the party had a good faith basis for pursuing the litigation, or simply

intended to harass; (3) the extent of the burden on the courts and other

parties resulting from the party’s filings; and (4) the adequacy of alternative

sanctions.” Id. “Ultimately, the question the court must answer is whether a

litigant who has a history of vexatious litigation is likely to continue to abuse

the judicial process and harass other parties.” Vandyke v. Francis, No. 1:12-

CV-128-RJC, 2012 WL 2576746, at *2 (W.D.N.C. July 3, 2012) (quoting

Black v. New Jersey, No. 7:10-CV-57-F, 2011 WL 102727, at *1 (E.D.N.C.

Jan. 11, 2011)).

      Applying these factors to the present case, the Court concludes that

the imposition of a pre-filing review is warranted. The Plaintiff has made a

series of frivolous and vexatious filings against the Defendant in three

different federal courts. In those actions, the Plaintiff has harassed the

Defendant and burdened her with appearing at hearings and depositions that

                                       8

     Case 1:20-cv-00020-MR-WCM Document 10 Filed 06/10/20 Page 8 of 10
he failed to attend. Despite two prior Orders from this Court barring the

Plaintiff from continuing to pursue these claims against this Defendant

because of his vexatious conduct, the Plaintiff continues to file pleadings

making the same claims. These filings are burdensome on the Court and

cause the Court to expend time and resources addressing them. In light of

these circumstances, the Court concludes that the Plaintiff will continue his

abusive behavior if he is not subjected to a pre-filing review system.

      Before imposing a pre-filing limitation, the Court must offer a litigant

the opportunity to explain why the Court should not impose such a pre-filing

review system upon all future filings from him. See Vandyke, 2012 WL

2576746, at *3. In the event that the Plaintiff fails to articulate a reason why

such a system should not be imposed, the Court will enter an Order directing

that all documents submitted by the Plaintiff in the future will be pre-screened

by the Court for content. Any proposed filings that are not made in good faith

or which lack substance or merit will be returned to the Plaintiff without further

explanation. Such a review system “will allow Plaintiff to have access to the

Courts for his legitimate concerns, but will prevent him from usurping the

Court’s resources with his baseless submissions.” Id. at *3.




                                        9

     Case 1:20-cv-00020-MR-WCM Document 10 Filed 06/10/20 Page 9 of 10
                                   ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s “Motion for Relief

from Judgment (FRCP Rules 59 and 60) in Form of Letter to Presiding

Judge” [CV1 Doc. 9; CV2 Doc. 7] is DENIED.

      IT IS FURTHER ORDERED that, within fourteen (14) days of the entry

of this Order, the Plaintiff shall file a single document, not to exceed three (3)

pages, succinctly explaining why he believes the Court should not impose

the above-described pre-filing review system. The Plaintiff is expressly

warned that his failure to fully comply with this directive will result in

the Court’s imposition of the subject pre-filing review system.

      IT IS SO ORDERED.

                                   Signed: June 10, 2020




                                        10

    Case 1:20-cv-00020-MR-WCM Document 10 Filed 06/10/20 Page 10 of 10
